—Appeals from two decisions of the Unemployment Insurance Appeal Board, filed December 12, 1995 and July 22, 1997, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the finding of the Unemployment Insurance Appeal Board that claimant, an attorney, was a principal in an active corporation and that he engaged in continuing activities on behalf of that corporation during the period when he was collecting benefits. The record further supports the Board’s finding that claimant failed to report these activities, instead representing himself as totally unemployed. We reject claimant’s contention that the Board abused its discretion by remitting this matter for a second administrative hearing after it came to light that the original record of the first hearing had been lost. This Court has held that in cases where the Board is unable to provide an adequate record for the purposes of judicial review, remittal for a hearing de novo is appropriate (see, Matter of Carrara [Sweeney], 241 AD2d 716).
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decisions are affirmed, without costs.